  Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 1 of 14 PageID #:7740




                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

STATE OF ILLINOIS,                                 )
                                                   )
                       Plaintiff,                  )   Case No. 17-cv-6260
       v.                                          )   Honorable Robert M. Dow, Jr.
                                                   )
CITY OF CHICAGO,                                   )
                                                   )
                       Defendant.                  )


    EMERGENCY COVID-19 MOTION FOR LEAVE TO FILE A MOTION FOR A
     TEMPORARY RESTRAINING ORDER TO PROTECT CHICAGO POLICE
   OFFICERS’ HEALTH AND SAFETY PURSUANT TO LOCAL RULE 5.6, AND A
   MOTION FOR LIMITED INTERVENTION, INSTANTER AND STATUS REPORT


       As the COVID-19 virus infection rate continues an out-of-control climb from earlier

months, the Fraternal Order of Police Chicago Lodge No. 7 (“the Lodge”), by and through its

attorneys, files this motion instanter pursuant to Local Rule 5.6, for leave to file an emergency

motion for a temporary restraining order due to the failure of City of Chicago and the Chicago

Police Department (‘CPD”) to take actions to protect the health and safety of Police Officers and

to require the CPD to reduce class attendance in compliance with appropriate social distancing

guidelines, to take other sufficient measures to protect the health and safety of Chicago Police

Officers and to extend the training time limits in order to allow for training in smaller classes. The

Lodge also requests permission of the Court to advise as to the status of this matter since the last

order entered by the on November 19, 2020, [Doc. 910]. In support of this motion, and relying on

Paras. 2, 6, 272, 274, 281, 319, 343, 377, and 420 of the Consent Decree signed by this Court on

January 31, 2019 [Doc. 703-1], the Lodge 7 states as follows:
  Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 2 of 14 PageID #:7741




                       COURT ORDER OF NOVEMBER 19, 2020

       This is the second motion before this Court on the issue of the very dangerous spread of

the COVID-19 virus. In response to the Lodge’s first motion filed on November 12, 2020, [Doc.

905], this Court issued an order which in pertinent part stated:

       Emergency COVID−19 motion to protect wellness of Chicago Police Officers [905] is
       taken under advisement. Prior to any briefing order, the Court will raise these issues itself
       and through the Independent Monitoring Team with the parties and CPD officials.
       Adhering to CDC recommendations and all state and local mandates concerning the
       protection of the public during the pandemic is critically important. Reports and videotapes
       showing a lack of adherence to these recommendations and mandates have been a subject
       of discussion over the past several months, with the Court and the Monitor urging all
       involved to come into and stay in compliance. If compliance cannot be gained through
       these informal discussions, the Court will order briefing on this motion. (emphasis added).
       [Doc. 910]

                                 STATUS OF COMPLIANCE

       The City has not complied with the Consent Decree provisions that are supplemented by

the orders of the state and the city on the number of persons who may attend meetings, including

the in-service training classes of the CPD. It has also not complied with its own postings that no

more than ten persons should be in a room. Catanzara Declaration, ¶ I. Since the entry of the

Court’s November 19, 2020, order, representatives of the Lodge have made several attempts to

meet with representatives of the Chicago Police Department in an attempt to resolve the issues

raised in the Lodge’s November 12, 2020 motion. (Doc. 905). Those issues include the dangers of

in-service training with more than ten persons in a class room, no mask wearing requirements, and

no provision of masks, hand sanitizers or proper cleaning supplies, such as disinfecting wipes.

Catanzara Declaration, ¶F, ¶I. These health and safety concerns have not been resolved, and there

is no compliance with the Consent Decree’s requirements as to health and safety. It is for this

reason that the Lodge seeks a temporary restraining order.




                                                 2
  Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 3 of 14 PageID #:7742




       As reported in the Lodge’s initial motion on this subject, there has been a dramatic increase

in the number of COVID 19-cases throughout the City of Chicago for the period between October

3 and November 7: 2,348 cases were reported for the week ending October 3, 2020, and for the

week ending November 7, 2020, there were 12,729 cases reported, an increase of 443 percent.

City of Chicago COVID-19 Dashboard available at, https://www.chicago.gov/city/en/sites/covid-

19/home/covid-dashboard.html. Since the week ending November 7, the total number of cases in

the City of Chicago continues to increase. This continued increase has dire implications for

Officers who are required to take in-service and indoor classroom training where sufficient

personal protective equipment is not provided and proper social distancing protections are not

followed. More than forty Officers are required to attend some classes, and the Chicago guideline

for meeting attendance is 10 persons based on the Official Advisory from the Mayor of the City

of Chicago effective November 16, 2020. Exh. A.

       This ten person limit has been adopted by the CPD in its headquarters operations. Lodge

president John Catanzara has stated in his declaration which is attached that he took a photo of a

sign in the headquarters hallway near the Information Services Division, and this sign clearly

states: “OCCUPANCY BY MORE THAN 10 PERSONS IS DANGEROUS AND UNLAWFUL

Dept. of Buildings City of Chicago.” This sign is part of his declaration at paragraph I. Clearly,

the CPD has placed the ten-person limit as a safety threshold for some Officers, but not those

required to attend the in-service, indoor training sessions.

       In fact, two officers have submitted affidavits in support of this motion attesting to the fact

that the CPD has conducted in-service, indoor training sessions with numbers of officers far

exceeding the 10-person threshold set by the Department. Officer Derrick Knight has attested that

he attended an all-day in-service training at Olive-Harvey College on November 11, 2020, where




                                                  3
  Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 4 of 14 PageID #:7743




there were approximately 40-50 officers present for the training. Knight Declaration, at ¶¶4-5, 7.

According to Officer Knight, the training was held in a room where all of the attendees could not

be socially distanced at approximately 6-feet from one another. He had one person sitting directly

in front of him for the training at approximately 3-4 away from him. Knight Declaration, at ¶8.

Likewise, Officer Sharita Lewis also attested that she attended an all-day in-service training at

Olive-Harvey College on November 13, 2020, where there were approximately 52 officers present

for the training. Lewis Declaration, at ¶¶4-5, 7. Officer Lewis stated that the training was held in

two separate rooms. One room was completely full of attendees and she attended the training in

an overflow room. Officer Lewis estimated that there were approximately 20-25 attendees in the

room where she was seated. Lewis Declaration, at ¶¶7-8. Importantly, both Officer Knight and

Officer Lewis have medical conditions that put them at an increased risk for severe illness and

hospitalization if they were to be infected with COVID-19. Knight Declaration, at ¶10; Lewis

Declaration, at ¶10. This kind of differential treatment is unwarranted under the Consent Decree’s

health and safety provisions, and the City is not following the “critically important” admonition of

this Court.

       The City of Chicago is also not complying with the wellness health and safety obligations

of the Consent Decree. This Court has stated on several occasions that its function under the

Consent Decree is to serve as a contract enforcer, and this emergency motion requests the Court

to take such action to protect the health, welfare and safety of the Officers. To accomplish this, the

Lodge requests the Court order an extension in the time limit for completion of in-service training

so that smaller class sizes can be held to meet social distancing requirements, and to order the City

to provide Officers in each classroom sufficient hand sanitizers, masks and sanitizing wipes for

the surfaces that are touched by the Officers throughout the day in the classrooms.




                                                  4
  Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 5 of 14 PageID #:7744




       The Lodge seeks intervention, pursuant to Rule 24(a) FRCP, for the limited purpose of

protecting the rights of Chicago Police Officers pursuant to the General Duty Clause of the

Occupational Health and Safety Act of 1970 and the Para. 2 of the Consent Decree. In support of

the intervention request, the Lodge relies on the answer to the complaint that was previously filed

as Doc. 51-2 and the complaint which is attached to this motion.

       Local Rule 5.6 permits a non-party to participate in a judicial proceeding by permission of

the Court. As to the alternative motion to intervene, the Lodge is seeking in this request the same

kind of limited intervention that was granted to the union in People Who Care v. Rockford Board

of Education, 961 F.2d 1335 (7th Cir. 1992), where the District Court allowed intervention for the

union to protect its contract rights long after the consent decree had been issued and approved and

after the initial motion to intervene had been denied. Lodge’s Reply Brief, [Doc. 81 at 7-9]. [See

Doc. 81-5 (District Court’s June 11, 1991 order in Case No. 89-C-20168, at Para. at 3, granting

intervention to union to protect contract rights approximately two years after filing of the

complaint and entry of consent decree)]. Here, the Lodge believes that the issues are similar in that

the Consent Decree obligates the City to protect the safety and wellness health of Police Officers.


Likelihood of Success on the Merits - The Consent Decree Requires the City to Protect the
Wellness, Health and Safety of its Police Officers

       The Lodge’s motion is filed to enforce the officer safety, health and wellness requirements

of the Consent Decree. Consent Decree provisions pertain to these broad subject areas and are in

need of immediate compliance by the City due to the exponential increase in the virus in Chicago.

Pertinent provisions of the Consent Decree include the following:

      Paragraph 2 of the Consent Decree makes it clear “that the City and the CPD must deliver

       services in a manner that fully complies with the Constitution and laws of the United




                                                 5
Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 6 of 14 PageID #:7745




    States and the State of Illinois.” Paragraph 2 also provides that those services must be

    delivered in a manner that “promotes community and officer safety” (emphasis added).

    Continuing further, Paragraph 2 states that the Consent Decree “seeks to ensure that

    Chicago police Officers are provided with the training, resources, and support they need

    to perform their jobs professionally and safely.” [Doc. 703-1, at ¶2]. These requirements

    of the Consent Decree were regarded by the State and the City as being so important that

    the parties decided to repeat them, nearly verbatim, in Paragraph 6. [Doc. 703-1, at ¶ 6].

   Paragraph 272 (c) states that the Training Plan will include all CPD training as necessary

    to fulfill the requirements and goals of this Agreement, which includes Officer safety.

    [Doc. 703-1 at ¶ 272 (c)].

   Paragraph 274 requires the CPD to develop and approve training curricula, lesson plans,

    and course materials “that are…in accordance with the law, CPD policy, best practices,

    and this Agreement”, which includes Officer safety. [Doc. 703-1 at ¶ 274.]

   Paragraph 281 states that the City will be responsible for providing appropriate training

    facilities that offer adequate access to safe and effective training. [Doc. 703-1 at ¶ 281.]

    (emphasis added).

   Paragraph 319 of the Consent Decree requires the CPD to implement the In-Service

    Training Program to comport with the Training Plan and the requirements and goals of

    this Agreement. [Doc. 703-1 at ¶ 319.]

   Paragraph 343 requires that the CPD “have the staffing necessary to promote lawful, safe,

    effective, and community-centered policing,” and to “ensure officer safety.” [Doc. 703-1,

    at ¶ 343]. (emphasis added)




                                              6
  Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 7 of 14 PageID #:7746




      Paragraph 377 states that the “City and CPD have an obligation to help CPD members

       cope with the consequences that come from their service to the public.” That paragraph

       recognizes that “psychological and emotional wellness are critical to Officers’ health,

       relationships, job performance, and safety.” [Doc. 703-1, at ¶ 377].

      Paragraph 420 recognized that, “A culture of accountability also promotes employee safety
       and morale and improves the effectiveness of CPD operations.” [Doc. 703-1 at ¶ 420].

       The Consent Decree unequivocally states that the City and the Chicago Police Department

agree to, inter alia, promote Officer safety and to ensure that Officers “are provided with the

training, resources and support they need to perform their jobs professionally and safely.” [Doc.

703-1 at ¶ 2. The Consent Decree also requires that the City will be responsible for providing

appropriate training facilities that offer adequate access to safe and effective training. Consent

Decree. [Doc. 703-1 ¶ 281]. The City has ignored this singular paragraph, which is the heart of

the City’s health and safety obligations under the Consent Decree.

       The violations of the Consent Decree, and the City and State orders which supplement it,

present at least some likelihood of success on the merits of the Lodge’s claims. Mays v. Dart, Case

No. 20 cv 2134 slip op. at 20 (7th Cir. Sept. 8, 2020). What amounts to “some” depends on the

facts of the case because of the court’s sliding scale approach. Eli Lilly and Co. Arla Foods, Inc.,

893 F. 3d 375, 381 (7th Cir. 2018). Here the Lodge has demonstrated the City’s complete disregard

of the Consent Decree’s health and safety requirements and the irreparable harm that Officers face.

OSHA General Duty Clause Prohibits Risky Exposure to COVID-19

       Paragraph 2 of the Consent Decree commits the City and the CPD to deliver services in a

manner that “fully complies with the Constitution and laws of the United States and the State of

Illinois.” Para. 2, Consent Decree. The General Duty Clause of the Occupational Health and

Safety Act of 1990 provides that workers are to be free of work place hazards:


                                                 7
  Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 8 of 14 PageID #:7747




       Each employer shall furnish to each of his employees employment and a place of
       employment which are free from recognized hazards that are causing or are likely
       to cause death or serious physical harm to his employees. 29 USC 654 Sec.5 (a)
       (1).

The recognized hazards of COVID-19 exposure are clear from the declaration of Officer Cantore

and others. See, Jakstavich Declaration. The Lodge has advised the Department of the COVID-

19 hazards by a letter dated October 29, 2020, and expected an immediate response to cure the

problems. None has been received, Cantore Declaration, ¶ F, and as late as December 3, 2020, the

Lodge president has had a conversation with the Commander of the Management and Labor

Affairs Section on this subject in an attempt to reduce the class size to ten Officers for the in-

service training, and there has been no resolution of this problem by the CPD. Because there has

been no response to the letter, the Lodge believes the violations of the Consent Decree as asserted

in this motion should be brought to the immediate attention of this Court. Three Officers died of

the virus in April and with the increase of the virus, the risk is even greater now for additional

harm to Officers. This is an additional reason that the facts of this case present some likelihood of

success on the merits of the case.




Police Officers Have Been and Will Continue to Be Irreparably Harmed Because In-Service
Training is Not being Conducted in a Safe Environment

       As of Monday, November 9, 2020, CPD had recorded 1,243 confirmed Covid-19 cases

within the Department, and 1,100 have returned to work. “CPD Campaign Urges Cops to Wear

Face Coverings,” Chicago Sun-Times, at 9, Nov.10, 2020.In April, three officers died of the virus.

Evidence collected by the City of Chicago Department of Public Health shows an alarming

increase in the rolling seven-day average of the positivity rate.        City of Chicago COVID

Dashboard,         available         athttps://www.chicago.gov/city/en/sites/covid-19/home/covid-


                                                 8
  Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 9 of 14 PageID #:7748




dashboard.html. The “test positivity rate” is the number of COVID-19 tests that have come back

positive in a given period of time, divided by the total number of daily tests performed over that

same period of time. This test shows the growth of new cases as it relates to the growth in testing.

Most recent test data shows that between the week ending October 3, 2020, and November 7, 2020,

the number of recorded cases grew from 2,348 to 12,729 and the rolling seven-day average of the

test positivity rate more than doubled from 4.6 percent to 13 percent. The City as a whole has had

at the week ending November 7, 2020, a test positivity rate of 13.3 percent, up from 10.1 percent

in the prior week, which presented an increase of 31 percent.

        The New York Times reported on December 3, 2020, that the United States on Wednesday

recorded its single-worst daily death toll since the pandemic began, and on a day when Covid-19

hospitalizations also hit an all-time high, the pace of loss showed no signs of slowing any time

soon. Not since spring, during the pandemic’s first peak, were so many deaths reported. The high

point then was 2,752 deaths on April 15. On Wednesday it was at least 2,760. These totals show

the nature of the irreparable harm from this virus. “Grim Day in U.S. as COVID 19 Deaths and

Hospitalization Set Records,” (New York Times, Dec. 3, 2020).

       Informal reports to the Lodge indicate increases in Officer COVID-19 virus exposure in

CPD Districts 007, 008, 015, 017 and 025. A review of the data collected by the Chicago

Department of Public Health supports these preliminary reports as follow:

              District 007 - Englewood, zip code 60621, as of the week of November 7, 2020,
               had a test positivity rate of 10.0 percent and a 39 percent increase in its positive
               cases. As of the week ending November 28, this zip code had a positivity rate of
               12.0 percent and an additional 296 cases since November 3.
              District 008 - Chicago Lawn, zip code 60629, as of the week of November 7, 2020,
               had a test positivity rate of 26.3 up from 19.6 from the prior week and a 36 percent
               increase in its positive cases. For the week ending November 28, this zip code had
               a positivity rating of 20.9 percent and an additional 2,734 cases since November
               14.


                                                 9
 Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 10 of 14 PageID #:7749




              District 15 – Austin, zip code 60644, as of the week of November 7, 2020, had a
               positivity rate of 10.5 percent up from 8.1 in the prior week and a 19 percent
               increase in its positive cases. For week ending November 28, the positivity rate was
               13.7 percent, and the number of positive cases grew by 535 since November 14.
              District 17 – Albany Park, zip code 60625, as of the week of November 7, 2020,
               had a positivity rate of 11.3 percent up from 9.1 percent in the prior week and a 21
               percent increase in its positive cases. For the week ending November 28, the
               positivity rate was 7.8 percent, and the number of cases grew by 808 since
               November 14.
              District 25 – Grand Central, zip code 60639, had a positivity rate of 22.6 in the
               week of November 7, 2020, up from 19.6 percent in the prior week an increase of
               38 percent in its positive cases. For the week ending November 28, the positivity
               rating was 20.2 percent, and the number of cases grew by 2,150 since November
               14.

Officers from these Districts and others are assigned to attend the in-service training sessions, and

they come to these classes after being exposed to the public on a daily basis with the increased

possibility of transmitting the disease.

       The Officers attending these classes are potential super spreaders of the virus because the

CPD is not taking the necessary precautions that have been issued by the City of Chicago

Commissioner of Health. Order No. 2020-9, July 24, 2020, which provides for public health

measures to be taken to protect employees and others who come in contact with the operations,

and an Official Advisory from the Mayor of the City of Chicago which supplements this order for

meetings and gatherings. It limits the attendance to ten persons effective November 16, 2020. Exh.

A. Other requirements of Order No. 2020-9 not supplemented or modified by the advisory opinion

include:

       1. Maintain social distancing on the premises;


       2. Provide supplies and accommodations that allow employees to follow handwashing
          and other sanitation procedures and require employees to follow such procedures at
          reasonably regular intervals;

       3. Self-screening protocol that consists of the following questions:


                                                 10
 Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 11 of 14 PageID #:7750




               (1) Have you had a body temperature over 100 degrees Fahrenheit or have you used
                   a fever reducer in the previous 24 hours to treat a body temperature over 100
                   degrees Fahrenheit? (2) Do you have a new cough that you cannot attribute to
                   another health condition? (3) Do you have a new sore throat that you cannot
                   attribute to another health condition? (4) Do you have new shortness of breath
                   that you cannot attribute to another health condition?
Although the Order exempts government functions and law enforcement, the exempt persons

are encouraged to practice social distancing and take recommended health measures, and these

measures are considered to be best practices that supplement and give meaning to the Consent

Decree’s requirements to provide for a safe and healthy working environment for the Officers.

       These practices are not being followed by the City, and Officers have complained to the

Lodge that the classroom training protocols are not adequate to protect the health and safety

interests of the Officers. The attached declaration of Officer Andrew Cantore demonstrates the

nature of the problem. He is aware of Officers who have attended these in-service training classes

in which as many as 40 persons have been present and sitting side by side without the required

social distancing. Cantore Declaration, ¶ E.

       In addition, the necessary sanitation supplies are not provided and face coverings are not

required. Officers have contacted the Lodge to report that they have been required to undertake

in-service in class training without being provided the best practice personal protective equipment,

i.e., masks, hand sanitizers, alcohol based sanitizing wipes and related equipment. Even more

important is the lack of a requirement that the Officers wear masks when they attend the classes.

Therefore, it is clear that the City is not in compliance with the Paragraph 281 requirement to

provide appropriate training facilities that offer adequate access to safe and effective training.

[Doc. 703-1 at ¶ 281.]




                                                11
 Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 12 of 14 PageID #:7751




       The failure of the City to provide these health and safety materials on a daily basis to the

Officers in the in-service training classes constitutes an ongoing and continuing transgression that

satisfies the essential elements of the irreparable harm standard. Pro’s Sports Bar & Grill, Inc. v.

City of Country Club Hills, 589 F. 3d 865, 873 (7th Cir. 2009). The harm from the virus is death

and severe illness for some people, and we have already had three Officer deaths from the virus.

This is the kind of harm that cannot be prevented or fully rectified by a final judgment after trial.

Roland Machine Co. v. Dresser Industries, Inc., 749 F. 2d 380, 386 (7th Cir.1984). Any possible

damage award may come too late for those who have succumbed to the virus.

       It is for these reasons of irreparable harm that any remedy other than an injunction would

be inadequate. The Seventh Circuit has noted the link between these two elements of the injunction

standard. Whether there is an adequate remedy at law is often considered together with whether

there is irreparable harm. See, e.g., Libertarian Party v. Packard, 741 F.2d 981, 984 (7th Cir. 1984).

Balancing the Hardships Favors Granting the Injunctive Relief

       Harm to the Officers from COVID -19 exposure is more than serious. It is in fact a matter

of life and death for a large number of citizens and has already taken the lives of three Officers.

Requiring the CPD and the City to minimize exposure to COVID-19 by reducing the class size for

in-service training is an important step to protect the health and safety of the Officers. The City’s

stake in this matter is quite minimal in that the small classes might mean a delay in completing the

training, but throughout our society and country all sorts of functions have been either deferred,

delayed or interrupted by this invisible enemy. The cost to the City is quite outweighed by the

physical harm to the Officers and their families and others with whom they have contact in the

event they contract the virus during one of the training sessions that is packed with Officers in

excess of the number ten.




                                                 12
 Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 13 of 14 PageID #:7752




       Balancing of the harms involves a “sliding scale” analysis – the greater the movant’s

likelihood of success on the merits, the less strong a showing the movant must make that the

balancing of harms weighs in its favor. Promatek Indus. v. Equitrac Corp., 300 F.3d 808, 811 (7th

Cir. 2002) (affirming grant of preliminary injunction); Storck USA, L.P. v. Farley Candy Co., 14

F.3d 311, 314 (7th Cir. 1994) (affirming denial of preliminary injunction). In this COVID -19

case, the harm to the Officers from contracting the disease is definitely much greater than any

disruption to the training schedule by requiring the City to conduct smaller classes with appropriate

personal protective equipment.

Public Interest Compels the Protection of Officers with Smaller Classes

       Super spreading Police Officers who have contracted the deadly virus while in an in-

service training class create a risk not only to the Officers with whom they work, but also their

families and the citizens with whom they have daily contact. For this reason, the public interest

requires that an action be taken by this Court to interdict the reckless actions of the City in not

following its own ten person mandate for meetings and gatherings. There is no public interest in

allowing the City to conduct classes in crowded rooms where there is a chance of persons

coming into contact with the virus. So an injunction will only protect the interests of the citizens

in mitigating the disease. The primary concern here is to ensure that issuing an injunction will

not disserve or harm the public interest. Gateway Eastern Ry. Co. v.Terminal R.R. Assoc. of St.

Louis, 35 F.3d 1134, 1139 n.3 (7th Cir. 1994) (affirming grant of preliminary injunction).

                                               Conclusion

       For the foregoing reasons, the Lodge requests this Court to grant leave to file this motion

instanter and allow the Lodge to intervene in this case for the limited purposes identified herein,

so that the Lodge, as a party to this litigation, may seek appropriate protections for the health and




                                                 13
  Case: 1:17-cv-06260 Document #: 914 Filed: 12/04/20 Page 14 of 14 PageID #:7753




safety of Chicago Police Officers and to allow the Lodge to present additional evidence in support

of this request for compliance with the health and safety provisions of the Consent Decree. Such

protections would include a requirement that the Officers be placed in a proper class size to

preserve social distancing, be provided hand sanitizers, face coverings and related personal

protection equipment so that they may attend the classes in a safe condition. The Lodge does not

object to the need for in-service training but asserts that it must be conducted in a safe manner, and

it is not.

                                               Respectfully submitted,

                                               /s/Joel A. D’Alba
                                               Joel A. D’Alba

                                               /s/Ryan A. Hagerty
                                               Ryan A. Hagerty
Joel A. D’Alba - Atty no. 571121
Ryan A. Hagerty – Atty No. 6275065
ASHER, GITTLER & D’ALBA, LTD.
200 W. Jackson Blvd., Suite 720
Chicago, Illinois 60606
(312) 263-1500
jad@ulaw.com
rah@ulaw.com




                                                 14
